Pfeifer, J.,
dissenting.
{¶ 22} The majority misapplies Katz v. Ohio Ins. Guar. Assn., 103 Ohio St.3d 4, 2004-Ohio-4109, 812 N.E.2d 1266, a wrongful-death case wrongfully decided. I dissented from the portion of Katz that held that wrongful-death plaintiffs in medical-malpractice cases should be treated differently from those in automobile-accident cases. Wrongful-death plaintiffs are statutorily presumed to have suffered their own injuries, without regard to how the decedent died. Nothing in the wrongful-death statutes makes any distinction about treating survivors differently based solely on the manner of the decedent’s death. Katz was wrongly decided on that issue. Extending that reasoning in order to negate this court’s holding in Schaefer v. Allstate Ins. Co. (1996), 76 Ohio St.3d 553, 668 N.E.2d 913, only compounds the Katz mistake.
{¶ 23} This case should have been decided upon an analysis of R.C. 3937.44 and whether it applies to medical-malpractice cases. That statute clearly was written to apply to automobile liability policies. It appears in the Revised Code in between a section regarding automobile insurance premium reductions for insureds aged 60 and over and a section stating that insurers may not use motor vehicle weight violations to affect premium rates. That is not an area of the code where one would expect to find guidance regarding limitations on medical-malpractice claims. The language of R.C. 3937.44 removes all doubt:
{¶ 24} “Any liability policy of insurance including, but not limited to, automobile liability or motor vehicle liability insurance that provides a limit of coverage for payment for damages for bodily injury, including death, sustained by any one person in any one accident, may, notwithstanding Chapter 2125 of the Revised Code, include terms and conditions to the effect that all claims resulting from or arising out of any one person’s bodily injury, including death, shall collectively be subject to the limit of the policy applicable to bodily injury, including death, sustained by one person, and, for the purpose of such policy limit shall constitute a single claim. Any such policy limit shall be enforceable regardless of the *124number of insureds, claims made, vehicles or premiums shown in the declarations or policy, or vehicles involved in the accident.”
Law Office of Scott J. Frederick, L.L.C., and Scott J. Frederick; and Gardner, Ewing & Souza and David Ewing, for appellants.
Hammond & Sewards and Gary W. Hammond, for appellee OHIO Insurance Company.
Smith, Phillips & Assoc, and Janet L. Phillips, urging reversal for amicus curiae Ohio Academy of Trial Lawyers.
Bricker & Eckler, L.L.P., Catherine M. Ballard and Anne Marie Sferra, urging affirmance for amici curiae Ohio Hospital Association and Ohio State Medical Association.
{¶ 25} Granted, part of the statute could be read to apply to more than just automobile liability policies: “Any liability policy of insurance * * * may, notwithstanding Chapter 2125 of the Revised Code, include terms and conditions to the effect that all claims resulting from or arising out of any one person’s bodily injury, including death, shall collectively be subject to the limit of the policy applicable to bodily injury, including death, sustained by one person, and, for the purpose of such policy limit shall constitute a single claim.” The statute’s second sentence, however, clarifies that it applies to claims arising from accidents: “Any such policy limit shall be enforceable regardless of the number of insureds, claims made, vehicles or premiums shown in the declarations or policy, or vehicles involved in the accident.” (Emphasis added.) R.C. Chapter 3937 presupposes an accident.
{¶ 26} Thus, this court should have considered whether malpractice constitutes an accident for purposes of the statute. In its definition of malpractice insurance, R.C. 3929.71 does not refer to accidents: “ ‘Medical malpractice insurance’ means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death, disease, or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed physician * *
{¶ 27} While “accident” connotes an event, malpractice can encompass inactivity, or a series of decisions that over time leads to an injury. Should we treat each instance in a misdiagnosed patient’s care as a separate accidental event subject to redress? Or is malpractice not to be shoehorned into other tort areas involving a specific, pinpointable wrong?
{¶ 28} I would not include malpractice in the tort category of accidents and would thus have found R.C. 3937.44 inapplicable to this case.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.